[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]RULING ON RYTMAN DEFENDANTS' MOTIONSTO SHOW CAUSE AND FOR STAY AND/OR INJUNCTION
The above motions have been presented to the court and fully heard. Briefs were filed by the parties, and the Rytman CT Page 5256-TTTT defendants filed reply briefs.
Upon consideration of the facts and record and the arguments advanced by the parties in their briefs, the following is ordered:
(1) The stay previously issued is expanded to embrace the plaintiff Town of Franklin's attempt to now secure levy and collection of real estate taxes pursuant to General Statutes § 12-157 and sale of the defendants' real estate. The plaintiff had previously sought to foreclose its tax liens in the present actions, which foreclosure proceedings have been stayed by order of this court.
(2) The expansion of said stay is ordered upon the same conditions of the original stay, and said stay as modified shall remain in effect until further order of the court.
(3) No contempt is found on the part of the plaintiff; accordingly, the other relief sought by the defendants Rytman, including attorney's fees and sanctions, is denied.
(4) This ruling and order shall apply to the five above-captioned files.
Teller, J.